Citation Nr: 1618756	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for poorly differentiated carcinoma involving the liver, for accrued benefits purposes.

3.  Entitlement to service connection for poorly differentiated carcinoma involving the ribs, for accrued benefits purposes.

4.  Entitlement to service connection for poorly differentiated carcinoma involving the right hip, for accrued benefits purposes.  

5.  Entitlement to service connection for poorly differentiated carcinoma involving the spine, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to May 1971.  The Veteran died in May 2012.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Board previously remanded this matter for additional development in August 2014.  The Board finds that there has been substantial compliance with the remand directives.   Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in May 2012.  Causes of death listed on his death certificate include hypotension, anemia, gastrointestinal hemorrhage and metastatic cancer of unknown origin.  

2. At the time of the Veteran's death, service connection was in effect for diabetes mellitus.

3.  The Veteran served in the Republic of Vietnam during the Vietnam era and, therefore, it is presumed he was exposed to Agent Orange during service.  

4.  It is as likely as not that the Veteran's fatal cancer developed as a result of his active service.

5.  Although the claims for service connection for poorly differentiated carcinoma involving the liver, ribs, right hip and spine were pending at the time of the Veteran's death, the evidence showing this disability developed as a result of his active service was not physically or constructively of record at that time.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.303, 3.310, 3.312 (2015).

2.  The criteria for service connection for poorly differentiated carcinoma involving the liver, for accrued benefits purposes, are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

3. The criteria for service connection for poorly differentiated carcinoma involving the ribs, for accrued benefits purposes, are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015). 

4.  The criteria for service connection for poorly differentiated carcinoma involving the right hip, for accrued benefits purposes, are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015). 
  
5.  The criteria for service connection for poorly differentiated carcinoma involving the spine, for accrued benefits purposes, are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

An August 2012 letter to the appellant advised her of the evidence needed to substantiate an accrued benefits claim, in addition to the information and evidence that must be submitted by the appellant, the information and evidence that would be obtained by the VA, and information regarding the effective date of claims.

The Board finds that VA has satisfied the duty to assist.  In a claim for accrued benefits, the Board generally may not consider medical evidence received after the date of the Veteran's death, although there are exceptions for outstanding service treatment records and VA treatment records, as they are considered to be in the constructive possession of VA at the time of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).  The record in this case includes service treatment records, VA treatment records and statements from the appellant.  Thus, there is no prejudice to the appellant in proceeding with adjudication of the accrued benefits claims.  Bernard v. Brown, 4 Vet. App. 384  (1993). 

In light of the favorable disposition of the claim for service connection for the cause of the Veteran's death, the Board finds that a discussion as to whether VA's duties to notify and assist have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the appellant.

Analysis of Claims

Service Connection for the Cause of the Veteran's Death

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The diseases presumptively associated with Agent Orange exposure include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, "early onset" peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2015).

The Veteran had active duty service from September 1969 to May 1971.  The Veteran's DD Form 214 indicates that he served in Vietnam during the Vietnam era.  Accordingly, he is presumed to have been exposed to Agent Orange.  

The appellant asserts that the Veteran's metastatic cancer was related to Agent Orange exposure.  In a statement dated in January 2014, the appellant alleged that the Veteran's cancer started in the prostate and was never detected.  
In this case, there is no evidence that a malignant tumor manifested during service or within one year of separation from service.  

VA treatment records dated in April 2012 show that the Veteran had recently been found to have a malignancy involving his right iliac bone.  The pathology report was of a poorly differentiated carcinoma.  VA oncology treatment records dated in May 2012 noted metastatic carcinoma, widely metastatic to the bone and liver, without a known primary.  The Veteran had recently completed radiation to the right iliac area, where he had the most pain.  

Private treatment records dated in May 2012 show that the Veteran was diagnosed with metastatic cancer of unknown primary.  He reported pain in his right hip, back and chest for several weeks, if not months.  A physician noted that the Veteran had presented to VA with complaints of pain, and the presence of pain, particularly in the chest, resulted in hospitalization.  Imaging of the chest revealed a mass in the right lobe of the liver, abdominal lymphadenopathy and a destructive lesion in the right posterior ileum.  There were also likely lytic lesions in the spine.  

A needle core biopsy in April 2012 revealed poorly differentiated carcinoma.  The record noted that the staining pattern was felt to be nonspecific but consistent with a primary origin from the pancreas, biliary tract, stomach, lung or even germ cell tumor.  It was noted that a PET scan obtained in April 2012 did not identify the obvious site of the primary tumor.  

In December 2015, a VA oncologist reviewed the claims file and provided a medical opinion.  The VHA examiner opined that a primary site of origin of the Veteran's cancer could not be identified with the available records.  The examiner noted that a biopsy in April 2012 showed poorly differentiated carcinoma; however, the staining pattern could not identify a specific site of origin and listed possible sources as pancreas, biliary tract, stomach, lung or germ cell tumor.  The examiner noted that the Veteran's PET scan in April 2012 did not identify the site of the primary.  The examiner that, even with the best imaging technology and expertise, physicians are sometimes faced with a case in which the primary source of the metastatic disease cannot be identified.  The examiner indicated that he was unable to determine the origin of the Veteran's metastatic cancer with the medical records provided.  

The examiner further noted that, based on the pathology report and PET scan, the Veteran's cancer could potentially be etiologically related to the Veteran's military service, including exposure to Agent Orange.  The examiner noted that this could not be determined with certainty.  The examiner noted that the pathology report listed as one source lung cancer, which can be associated with Agent Orange exposure; however, it also lists other sources, including pancreas, biliary tract, stomach or germ cell tumors, which are not clearly associated with Agent Orange exposure.  The examiner stated that it is therefore unclear whether this cancer could be related to military service.  The examiner noted that prostate cancer could cause a clinical presentation similar to that of the Veteran, however prostate cancer is not listed on the report as one of the potential sources of the metastatic carcinoma and is therefore an unlikely source of malignancy.  

The evidence is at least in equipoise.  The VHA examiner found that lung cancer was a potential source of the Veteran's undifferentiated carcinoma.  The examiner noted that several other possible sources were listed in pathology reports, but it was not possible to make a conclusion with certainty regarding the origin of the Veteran's metastatic cancer.  However, certainty is not required for the appellant to prevail in this instance.  Although the VHA examiner's opinion appears to be couched in somewhat speculative terms, it is clear from his narrative and discussion of the facts in this case that there is essentially an equal balance of evidence in this case.  From an overall review of the VHA examiner's opinion, and as the evidence is at least in relative equipoise as to whether the source of the Veteran's malignancy was lung cancer, reasonable doubt must be resolved in the appellant's favor.  As the Veteran is presumed to have been exposed to Agent Orange during his active duty service, service connection for cancer of the lung is presumed. 38 C.F.R. § 3.309(e).  Accordingly, service connection for the cause of the Veteran's death is warranted. 


Accrued Benefits Claims

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

At the time of his death, the Veteran had pending claims for service connection for poorly differentiated carcinoma involving the ribs, right hip, liver and spine.  In this decision, the Board has concluded that service connection is warranted for metastatic cancer, which was the cause of the Veteran's death.  However, as a general rule, only evidence contained in the Veteran's file at the time of this Veteran's death will be considered when reviewing a claim for accrued benefits.  VA is prohibited from considering evidence received after the date of a Veteran's death, except for outstanding service treatment records or VA records, as these records are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d) (4).  

In this case, the February 2016 VHA opinion was added to the record after the Veteran's death.  As the VHA opinion was not of record at the time of his death, the Board cannot consider this evidence when adjudicating the accrued benefits claims.  The competent and credible evidence of record at the time of the Veteran's death did not establish that poorly differentiated carcinoma involving the ribs, right hip, liver and spine was related to service.  The evidence of record at the time of the Veteran's death also did not establish a diagnosis of a disability presumptively associated with Agent Orange.    

Consequently, the Board must conclude that the preponderance of the evidence of record at the time of the Veteran's death was against finding that poorly differentiated carcinoma involving the ribs, right hip, liver and spine was incurred in service or otherwise the result of active service.  As the preponderance of the evidence is against the claims for accrued benefits, the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).



















							(Continued on the next page)


ORDER

Service connection for the cause of the Veteran's death is granted.

Entitlement to service connection for poorly differentiated carcinoma involving the liver, for accrued benefits purposes, is denied.

Entitlement to service connection for poorly differentiated carcinoma involving the ribs, for accrued benefits purposes, is denied.

Entitlement to service connection for poorly differentiated carcinoma involving the right hip, for accrued benefits purposes, is denied. 

Entitlement to service connection for poorly differentiated carcinoma involving the spine, for accrued benefits purposes, is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


